        Case 3:21-cr-00036-PDW Document 106 Filed 02/26/21 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

 UNITED STATES OF AMERICA,
                                                      Case No. 3:21-cr-036
                 Plaintiff,
                                                      MOTION FOR IMMEDIATE STAY
                 v.                                   OF MAGISTRATE JUDGE’S ORDER
                                                      SETTING CONDITIONS OF
 JAMALE WHITE,                                        RELEASE

                 Defendant.


       The United States of America, by Drew H. Wrigley, United States Attorney for the

District of North Dakota, and Dawn M. Deitz, Assistant United States Attorney, submits this

Motion for an Immediate Stay of the United States Magistrate Judge Curtis Ivy’s order

setting conditions of release in the above matter and its companion case number 2:21-mj-

30093 (E.D. Michigan). A forwarded copy of the Notice of Electronic Filing (“NEF”) of the

Eastern District of Michigan Clerk of Court’s minute entry of the detention hearing and the

order of the Magistrate Judge. The United States seeks this stay so it may pursue revocation

of the release order pursuant to 18 U.S.C. § 3145(a)(1). The United States requests the Court

stay the order for release for a period of 21 days (or other period of time as set by the Court),

thereby permitting the United States to file its appeal to the Court of original jurisdiction as

required by the fore-mentioned statute, for the Defendant to respond accordingly, and for the

Court to issue an order on such motion.

       The Defendant and multiple others have been indicted in the District of North Dakota

on various drug trafficking charges. (DCD 2) The Defendant is charged in Count One of the

Indictment with Conspiracy to Distribute and Possess with Intent to Distribute Controlled

Substances in connection with an ongoing interstate drug trafficking scheme between
           Case 3:21-cr-00036-PDW Document 106 Filed 02/26/21 Page 2 of 4




Michigan and North Dakota. (DCD 2) Based upon the drug quantity alleged, that charge

carries a minimum mandatory ten years’ incarceration.

       On or about February 25, 2021, the Defendant was arrested in the Eastern District of

Michigan. He appeared before a United States Magistrate Judge in that District. On

February 26, 2021, the Magistrate Judge released the Defendant on conditions after a

detention hearing. The Assistant United States Attorney from the Eastern District of

Michigan requested a stay of the order setting conditions of release to permit the undersigned

to appeal to the Court of original jurisdiction and seek revocation of that order.

       Title 18, United States Code, Section 3145(a)(1) states:

             If a person is ordered released by a magistrate judge, or by a person
             other than a judge of a court having original jurisdiction over the
             offense and other than a Federal appellate court – (1) the attorney for
             the Government may file, with the court having original jurisdiction
             over the offense, a motion for revocation of the order or amendment
             of the conditions of release.

The Defendant is charged in the District of North Dakota. Therefore, this Court is the court

of original jurisdiction. See United States v. Vega, 438 F.3d 801, 804 (7th Cir. 2006) (The

government or an arrestee who moves for review of a release or detention order must do so

in the court where charges are pending, regardless of where the initial appearance and

detention hearing took place.) The motion is to be determined promptly. See 18 U.S.C. §

3145(a).

       To enable the United States and the Defendant to present the record of the

proceedings before the Magistrate Judge and any other evidence related to the factors to be

considered in determining whether a defendant should be released or detained to this Court, a

stay of more than 24 hours from the conclusion of the detention hearing is necessary. First,

the United States must file its motion for revocation of the Magistrate Judge’s order. The
                                                2
        Case 3:21-cr-00036-PDW Document 106 Filed 02/26/21 Page 3 of 4




United States intends to do so prior to the deadline set by the Magistrate Judge. Second, the

Defendant (who is currently not assigned counsel in this District) must be provided an

opportunity to respond. 1 Third, this Court must review the record, any additional evidence

submitted, 2 and the arguments of counsel. Finally, the Court must issue a decision on the

merits of the motion for revocation of the release order.

       The United States respectfully request this Court to immediately stay the order of

Magistrate Judge setting conditions of release for the Defendant to allow the government to

pursue a motion for revocation of the order setting conditions of release to this Court, and for

the Court to consider that motion. The United States further requests the Court order that the

Defendant remained detained until the motion is resolved.

       Dated: February 26, 2021

                                            DREW H. WRIGLEY
                                            United States Attorney

                                     By:    ____________________________
                                            /s/ Dawn M. Deitz
                                            DAWN M. DEITZ
                                            Assistant United States Attorney
                                            ND Bar ID 06534
                                            655 First Avenue North, Suite 250
                                            Fargo, ND 58102-4932
                                            (701) 297-7400
                                            dawn.deitz@usdoj.gov
                                            Attorney for United States




1
  Pursuant to Local Criminal Rule 47.1 of the United States District Court for the District of
North Dakota, an adverse party has 14 days after service of a motion / memorandum to file
its response.
2
  When reviewing a magistrate judge’s order for release or detention, a District Court Judge
acts de novo and makes an independent determination of the proper pretrial detention or
conditions for release. United States v. Maul, 773 F.2d 1479, 1484 (8th Cir. 1985). The
Court shall undertake an independent consideration of the record before the magistrate and
any additional evidence adduced before it in making its findings. Id.
                                               3
        Case 3:21-cr-00036-PDW Document 106 Filed 02/26/21 Page 4 of 4




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

 UNITED STATES OF AMERICA,
                                                    Case No. 3:21-cr-36
                  Plaintiff,

                  v.                                CERTIFICATE OF SERVICE

 JAMALE WHITE,

                   Defendant.

       I hereby certify that on February 26, 2021, the following document(s):

MOTION FOR IMMEDIATE STAY OF MAGISTRATE JUDGE’S ORDER SETTING
CONDITIONS OF RELEASE

were filed electronically with the Clerk of Court through ECF.

        Copies of these documents and exhibits will also be emailed, and mailed by first class
mail, to the Defendant’s counsel of record in the Eastern District of Michigan at the
following:

Mr. Todd Shanker
Federal Community Defender
613 Abbott
5th Floor
Detroit, MI 48226
Todd_Shanker@fd.org


       Dated: February 26, 2021

                                            /s/ Vicki Thompson
                                           Vicki Thompson
                                           Office of the United States Attorney




                                              4
